Citation Nr: 0509175	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 8, 1998, 
for the assignment of a 30 percent rating for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active service from April 1957 to May 1968.  

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Montgomery, Alabama.  
In May 2000, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

This matter was remanded in March 2001 and July 2003 for the 
purpose of developing the issue on appeal.  In November 2003, 
the appeal was returned to the Board for appellate 
consideration.

In a June 14, 2002, statement submitted in support of the 
current appeal, the appellant's representative argued that 
the veteran is entitled to separate ratings for the different 
aspects of his service-connected left knee disability.  This 
argument is construed as more properly constituting a claim 
for an increased rating for the left knee condition, to 
include the assignment of separate ratings.  Because no 
action has been taken by the RO with respect to this claim, 
it is referred to the RO for appropriate action and handling.  

FINDINGS OF FACT

1.  The veteran's informal claim for an increased rating for 
his service-connected left leg disability was received on 
June 30, 1995, and a formal claim was received on July 6, 
1995.  

2.  It is factually ascertainable that the veteran's service-
connected left leg disability resulted in marked knee 
disability on June 30, 1995; however, the evidence does not 
show that the service-connected left knee disability produced 
moderate or marked impairment prior to that date.  



CONCLUSION OF LAW

An effective date of June 30, 1995, but no earlier, is 
warranted for the assignment of a 30 percent disability 
rating for the veteran's left leg disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.155, 4.1, 4.10, and 
Diagnostic Codes 5010, 5257, 5260, 5261, 5262, and 
§ 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
eliminated the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provided that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

For purposes of complying with the VCAA notice requirements, 
a letter was sent to the appellant on June 28, 2001, to 
inform him of the information and evidence not of record (1)  
that is necessary to substantiate his earlier effective date 
claim, (2) that VA will seek to obtain, and (3) that he is 
expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Subsequent to the issuance of this letter, it 
was found by the United States Court of Appeals for Veterans 
Claims that 38 C.F.R. § 3.159(b)(1) imposes a fourth notice 
requirement that VA "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  See Pelegrini v. Principi, 18 Vet.App. 112, 120 
(2004).  The Court also held in that decision that a claimant 
must be given notice in accordance with section 5103(a) and 
section 3.159(b)(1) "before an initial unfavorable 
[adjudicative] decision on the claim."  Pelegrini, 18 
Vet.App. at 121 (emphasis added).  

Here, the notice letter sent to the appellant is defective in 
several respects.  Not only did it provide him with the wrong 
information concerning what information and evidence is 
necessary to substantiate his earlier effective date claim, 
but it also did not generally request that he submit any 
evidence in his possession that pertains to the claim, and 
the 2001 letter was issued following the initial unfavorable 
adjudicative decision that was issued in September 1995.  
With respect to this latter problem, the Court held in 
Pelegrini that, such as in this case, where "notice was not 
mandated at the time of the initial [Agency of Original 
Jurisdiction (AOJ)] decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a)/§ 3.159(b)(1) because an initial AOJ adjudication had 
already occurred [prior to the enactment of the VCAA in 
November 2000]."  Pelegrini, 18 Vet.App. at 120.  Further, 
with respect to the other notice defects, the Board finds 
that these errors are harmless and not prejudicial to the 
appellant because the Board is granting in full-the 
appellant contends that the effective date assigned for the 
30 percent rating should be the date of claim-his claim for 
an earlier effective date.  Accordingly, a remand is not 
required for the purpose of having the AOJ issue a new VCAA 
notice letter.  

In addition, the Board finds that the duty to assist has been 
fully satisfied.  The veteran has reported that he receives 
medical care at the Montgomery VA medical center (VAMC), 
Tuskegee VAMC, and Birmingham VAMC, and has received 
treatment at these facilities since 1994.  He has not 
reported treatment through any other health care provider.  
Treatment records from those facilities dating from January 
1994 have been obtained and associated with the claims file, 
and the veteran was apprised as such in the August 2003 
Supplemental Statement of the Case (SSOC).



B.  Factual Background

Service connection for the residuals of a comminuted closed 
fracture of the lower one-third tibia and fibula, and open 
fracture of the upper one-third fibula of the left leg, was 
granted in January 1981.  A non-compensable disability 
evaluation was assigned.  By a rating action dated in 
November 1991, the non-compensable evaluation assigned for 
the veteran's left leg disability was increased to 10 
percent, effective from August 5, 1991.

On June 30, 1995, the veteran filed an informal claim for an 
increased rating for his left knee disability, and then 
submitted a formal claim on July 6, 1995.  He stated his 
condition was "getting worse."  In a rating decision dated 
September 1995, the RO determined that an evaluation in 
excess of 10 percent for left leg disability was not 
warranted.  The veteran appealed that determination.  By a 
rating action dated in August 1998, the 10 percent disability 
rating assigned to the veteran's left leg disability was 
increased to 30 percent, effective from June 8, 1998.  The 
veteran appealed the RO's determination of the effective 
date.  By way of a February 1996 decision, a VA hearing 
officer determined that an evaluation of 20 percent for the 
left leg disability was warranted, effective from April 10, 
1997.  The hearing officer also determined that a 30 percent 
evaluation was not warranted prior to June 8, 1998.  

The veteran contends on appeal that the 30 percent rating 
assigned for his left knee disability should be effective 
from the date of filing of the claim for increase, June 30, 
1995, and not the date of a VA examination report, June 8, 
1998.  He asserts that the symptoms he currently experiences 
are the same as those he experienced in 1995, and that the 
findings of the June 1998 orthopedic examination are no 
different from those documented in his medical record since 
1995.  

With respect to the evidence of record, a VA orthopedic 
examination was conducted in August 1995.  The veteran 
complained of pain, swelling, and giving out of the left 
knee.  He was only able to squat to 45 degrees.  There was 
some evidence of "fusion bony swelling."  There was no 
evidence of gross instability.  Flexion was limited to 105 
degrees and extension was limited to 8 degrees.  The 
diagnosis was traumatic arthritis of the knee.  

Medical records from the Tuskegee VAMC dated from September 
1994 to November 1997 were associated with the claims folder.  
Significantly, treatment reports dated in March 1995 show 
that the veteran was seen for complaints of knee pain.  The 
diagnosis was degenerative joint disease.  

A treatment note dated in April 1996 indicated that the 
veteran was experiencing discomfort over the medial joint 
line of both knees.  There was effusion and crepitus of the 
left knee.  Range of motion was between 3 and 130 degrees.  
X-rays were noted to show tri-compartmental degenerative 
joint disease.  Similarly, when he was seen in October 1996, 
the range of motion of the left knee was between 6 and 115 
degrees.  An osteophyte was palpable at the medial joint 
line.  The diagnosis was degenerative joint disease.

An April 10, 1997, consultation report indicated that the 
veteran was "doing fairly well."  He was taking naprosyn 
for pain.  Range of motion of the left knee was between 7 and 
95 degrees.  There was a varus deformity of the left knee.  
In June 1997, the veteran reported that the naprosyn did not 
work.  He said he was taking Tylenol and Motrin.  X-rays were 
noted to show severe degenerative joint disease.  

The veteran was afforded another VA orthopedic examination on 
June 8, 1998.  He complained of stiffness, pain, swelling, 
and giving way of the knees.  He also described occasional 
locking of the knee joints.  He noted that he worked in 
security, and that excessive walking and standing exacerbated 
the symptoms of pain and locking.  The veteran reported 
taking ibuprofen for the pain and using knee braces.  

On physical examination, there was no swelling or effusion of 
the left knee.  There was a varus deformity of the knee joint 
as well as tenderness on either side of the patella and the 
medial joint line.  Flexion of the left knee was limited to 
90 degrees and extension was limited by 5 degrees.  There was 
pain and crepitus associated with movement of the knee.  
There was no instability.  Deep knee bends could not be 
performed.  A mild deformity of the lower one-third of the 
left leg was observed.  X-rays showed moderately severe 
osteoarthritic changes of the medial compartment of the left 
knee.  There was also marginal eburnation of the distal 
femoral condoyle and patella due to degenerative changes.  
The diagnosis was severe degenerative joint disease of the 
left knee.  

Records from Birmingham, Tuskegee, and Montgomery VAMCs dated 
since January 1994, include, significantly, an August 1995 X-
ray report that showed marked narrowing of the medial 
compartment of the left knee joint with marginal eburnation.  
The impression of the clinician was severe osteoarthritis of 
the medial compartment of the left knee probably due to post-
traumatic injury.  Similarly, the report of an October 1996 
X-ray revealed severe degenerative changes of the knee with 
narrowing of the medial joint space.  There was also severe 
degenerative spurring of the patellofemoral joint.  A 
treatment note from the orthopedic clinic dated in January 
1996 showed range of motion of the left knee between 0 and 90 
degrees.  There was no crepitus.  There was tenderness over 
the lateral joint line.  The knee was stable to varus, 
valgus, and Drawer.

C.  Analysis

For increased rating claims, the effective date assigned for 
a grant of benefits is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  For disability compensation, 
however, the effective date to be assigned is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise the effective date 
is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Limitation of flexion of a leg warrants a non-compensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a non-compensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula is rated at 10 percent when 
it is characterized by slight knee or ankle disability.  A 20 
percent rating is assigned where there is moderate knee or 
ankle disability.  An evaluation of 30 percent is warranted 
when there is marked knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2003).  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).

In its August 1998 rating decision, the RO determined that 
the limitation of motion with pain and osteoarthritic changes 
demonstrated at the veteran's June 1998 examination were 
analogous to marked knee disability under Diagnostic Code 
5262.  The Board finds that there is little difference 
between the findings made at the veteran's June 1998 VA 
examination and those found in his medical record prior to 
that examination, and dating back to the date of filing of 
his claim.  Specifically, the range of motion of the 
veteran's left knee was between 5 and 90 degrees when he was 
examined in June 1998.  Similarly, when he was examined in 
August 1995, the range of motion of his left knee was between 
8 and 105 degrees.  A January 1996 treatment note showed the 
range of motion of the veteran's left knee was reported to be 
between zero and 90 degrees.  The range of motion of the left 
knee was between 6 and 115 degrees in October 1996.  Range of 
motion in April 1997 was between 7 and 95 degrees.  In each 
instance, the veteran's limitation of motion of the left knee 
was noted to be accompanied with complaints of pain.  
Further, the X-ray studies of the left knee have been 
consistent since the veteran filed his claim in July 1995.  
Severe degenerative joint disease of the left knee was found 
in reports dated in August 1995, October 1996, April 1997, 
and June 1998.  Finally, the veteran has testified that the 
symptoms of pain and loss of range of motion have been 
consistent since the day he filed his claim.

On review, the Board finds that the evidence used to support 
the assignment of the 30 percent rating was clearly 
demonstrated prior to the date of the June 1998 VA 
examination.  Since as early as August 1995, there has been 
evidence that the veteran suffers from severe degenerative 
joint disease of the left knee that is manifested by loss of 
range of extension and flexion with significant pain.  
Indeed, the X-ray examination reports from both August 1995 
and June 1998 are virtually identical, if not worse in August 
1995.  Further, any difference between the June 1998 and 
August 1995 VA examination reports appears to be more 
attributable to the extremely cursory and minimal nature of 
the 1995 report, than to any qualitative change in the 
veteran's condition.  Therefore, the Board concludes that the 
evidence of record supports the assignment of an effective 
date from the date of claim, June 30, 1995, for the 
assignment of a 30 percent disability rating for the 
veteran's left knee disability.  This is considered to be a 
full grant of the benefits being sought as the veteran has 
argued on appeal only that he is seeking an effective date 
for the 30 percent rating from the date of filing of the 
claim.  

The Board notes that, under 38 C.F.R. § 3.400(o)(2), the 30 
percent rating could be applied as early as June 30, 1994.  
However, in order to support the assignment of an effective 
earlier than July 6, 1995, it must be factually ascertainable 
that an increase in disability had occurred.  In the present 
case, there is no evidence that would support an effective 
date for the 30 percent rating prior to the date of the 
veteran's claim for an increased evaluation.  Treatment 
records from March 8, 1995, March 22, 1995, and June 20, 
1995, include complaints of, respectively, joints pain, 
"knees hurt," and painful left knee, but there is no 
indication of any actual clinical findings with regard to 
range of motion, physical examination, or X-ray findings, 
that would support the assignment of a 30 percent rating.  In 
any event, as mentioned above, the veteran is only seeking an 
effective date of June 1995 for the 30 percent rating, and 
the Board is fully granting the claim in that respect.  



ORDER

Entitlement to an effective date of June 30, 1995, for the 
assignment of the 30 percent rating for the left leg 
disability is granted.



	                        
____________________________________________
	RICHARD C. THRASHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


